2 AO 245A (Rev. 12/03) Judgment of Acquittal


                                     UNITED STATES DISTRICT COURT
                          MIDDLE                                                                        DISTRICT OF                      ALABAMA

          UNITED STATES OF AMERICA
                                                                                                                       JUDGMENT OF ACQUITTAL
                              V.

               ANNA MARIE KNOWLES
                                                                                                                       CASE NUMBER: 1:18cr36-RWG-01




       The Defendant was found not guilty. IT IS ORDERED that the Defendant is acquitted, discharged,
and any bond exonerated.




Richard W. Goldberg
                                     Digitally signed by Richard W. Goldberg
                                     DN: cn=Richard W. Goldberg, o, ou, email=Wanda_Robinson@almd.uscourts.gov, c=US
                                     Date: 2018.12.07 10:55:11 -06'00'



Signature of Judge

 RICHARD W. GOLDBERG                                   U.S. District Judge
Name of Judge                                         Title of Judge

12/7/2018
                                   Date
